PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/601,402
Filing Date: 14 Oct 2019
Appellant(s): Smith et al.



__________________
Chad L. Thorson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/07/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims; the grounds of rejection are rearranged based on the outlines in the Appeal Brief:
B.  Ground 1 Rejection
Claims 1-2, 4-5, 7-15, 17-20, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mishne et al., “Typestate-Based Semantic Code Search over Partial Programs”, 2012, ACM, 20 pages, in view of Kim et al., “FaCoY – A Code-to-Code Search Engine”, 6-2018, ACM, pages 946-957.
a) Independent claim 1

Mishne discloses a search engine to receives input queries related to code snippets as expected output of search results, in the manner of
A computer-implemented method comprising: 
identifying a first code entity in [a first portion of source code], the first code entity
comprising a logical division of the source code; 
[and determining one or more keywords for a second code entity, the second code entity comprising a logical division of the source code, wherein the identified first code entity refers to the second code entity, the determined keywords of the second code entity being associated with the first code entity;]
(See Mishne, p. 3 left column, “To obtain semantic information from code we develop new techniques for statically mining and consolidating temporal API specifications from code snippets. The mined specifications are generalized typestate properties that contain a creation context potentially spanning multiple objects, and may be partial, possibly containing “unknown” edges”.
It shows that a specification as first code entity, is determined and user with search engine to enter search query (See abstract and Introduction for showing that the second code entity as “available code snippets” ), Figure 1 is an example of a specification having non-contiguous code snippets, and user develops queries for search based on keywords in the specification )


receiving a search query, the search query comprising a code entity search criteria; (See Mishne, in Abstract, p. 1: Search query, as Figure 2);

performing a search over a set of candidate items in an index of the determined one or more
keywords;
(See Mishne, the candidates are such as in sec. 5.2, and see title, "code search", and Keywords as Figure 2, and see Goal in p. 1, the search index).
and returning, via the search, a set of result items, the set of result items comprising source code related to the first code entity.
(Mishne, in p, 12-13, sec. 6.2, Search Results; Figure 2: search result is set similar code fragments)

But Mishne does not make specifics on determining for a second code entity, as recited,
a first portion of source code, and
determining one or more keywords for a second code entity, the second code entity comprising a logical division of the source code, wherein the identified first code entity refers to the second code entity, the determined keywords of the second code entity being associated with the first code entity; ...  

Kim discloses, 
identifying a first code entity in a first portion of source code, the first code entity comprising a logical division of the source code
(Kim: see the program of Figure 1 (a), p. 947, as an input Code Fragment ‘a first code entity’ in Figure 2 or Figure 3, in p. 948); and determining one or more keywords for a second code entity, the second code entity comprising a logical division of the source code, wherein the identified first code entity refers to the second code entity, the determined keywords of the second code entity being associated with the first code entity;
(See Figure 1 (a) example with keywords such as, ‘gethash, messagedigest, and converttohex’, or ‘semantically similar’ seen from the first portion of code of in the input code fragment, and search for to determine a second similar code snippet ‘second code entity’ as seen in Figure 2 or Figure 3- This code snippet has the keywords and semantical similarity from the code fragment – see the text in section 2 start at p. 947).

And particularly, Kim also discloses
receiving a search query, the search query comprising a code entity search criteria; (See Figure 3 Search engine generates Code Query),
performing a search over a set of candidate items in an index of the determined one or more
keywords; (See Figures 2, 3 the Search Engine, see in Figure 3, search on code index/snippet index, question index based on code queries) and
returning, via the search, a set of result items, the set of result items comprising source code related to the first code entity as in Figure 3, Search Results and Figure 2: search result is set similar code fragments), in the similar manner to search performance in Mishne.

Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to include the teaching for showing the input queries of Mishne to get a second code entity of Kim as user wanting the search with the results as needs. The combination would yield results predictable because it is conforming to the principle of search engine.

As per Claim 2: Regarding,
2.    The computer-implemented method of claim 1, wherein the candidate items comprise code snippets.
(See Mishne, 
Kim with further performing search index, for showing, candidate items in Figure 3, box (2) searching for similar code snippets. See Basic definition in p. 948, with Code Fragment (i.e. snippet), and Figure 8 (b) is a candidate snippet found based on a user given input code fragment)

As per Claim 4: Regarding,
4.    The computer-implemented method of claim 1, wherein the candidate items comprise code paths.
(See in Mishne, e.g. in p. 10, Algorithm 1, Output include paths)

As per Claim 5: Regarding,
5.    The computer-implemented method of claim 4, wherein the code paths indicate paths of code execution or data flow.
(See in Mishne, e.g. in p. 10, Algorithm 1, Output include paths)

As per Claim 7: Regarding,
7.    The computer-implemented method of claim 1, wherein the search query comprises one or more keywords and context of a development environment of a user.
(See in Mishne, refer to “query”, or in the Table 2, p. 16, column with Query)

As per Claim 8: Regarding,
8.    The computer-implemented method of claim 7, wherein the context comprises a programming language.
(See in Mishne. Since the search query for “code snippet”, it must be words of a programming language in code snippets such as code snippets in Figure 1, p. 3.  The queries in the Table 2, p. 16, comprises a programming language)

As per Claim 9: Regarding,
9.    The computer-implemented method of claim 1, further comprising: training a search engine based on data from past search usage;
(See in Mishne, referred training a search engine based on data from past search usage discussed in Mishne as creating history of objects such as in Fig. 3 in p.4, Fig. 7 in p. 5, and k-past abstraction of Definition 4.4 in p. 9)
wherein the search is performed by the search engine.
(See in Mishne: in sec. Introduction: in para with Goal “Our long term goal is to develop a search-engine that can answer semantic code-search queries”)

As per Claim 10: Regarding,
10.    The computer-implemented method of claim 9, wherein the past search usage comprises clicks on result items, relative frequency of short and long clicks on result items, or frequency of search query reformulation.
(See in Mishne: Fig. 3, Fig. 7 shows a training past search usage with History: frequency of search query reformulation. E.g. in Fig.3, search objects such as “isConnect()”, “logout”, “disconnect()” would be given with ?  ) 



b) Dependent claims 11 and 12 (Applicant’s argument)

As per Claim 11: Regarding,
11.    The computer-implemented method of claim 9, wherein the search is personalized based on past activities of the user.
(See in Mishne: Fig. 3, Fig. 7) 

As per Claim 12: Regarding,
12.    The computer-implemented method of claim 1, further comprising selecting result items to return based on increasing a measure of diversity in the set of result items.
(See in Mishne, p. 12-13, Sec. 6.2, Search Results, and in p. 13, Figure 10, the return results as given by the number is the cycles)


As per Claim 13: Regarding,
13.    The computer-implemented method of claim 1, further comprising ranking the result items based on at least one of a popularity score, a code storage location, a context score, a user interaction history, or a diversity criterion.
(See in Mishne, p. 12-13, Sec. 6.2, Search Results, and in p. 13, Ranking)

As per Claim 14: Regarding,
14.    The computer-implemented method of claim 1, wherein the search comprises semantic analysis of code.
(See in Mishne, p. 3, in Main Contributions “semantic code search algorithm capable
of answering API-usage code search queries in the form of partial programs.”)
As per Claim 15: Regarding,
15.    The computer-implemented method of claim 14, wherein the search further comprises determining a similarity between an embedding associated with the search query and one or more embeddings associated with the candidate items.
(See in Mishne, Figure 3, provides training past search usage with history of similarity objects.
In sec. 6.1, “similarity measure”) 
As per Claim 17: Regarding,
17.    The computer-implemented method of claim 15, wherein the candidate items comprise code entities.
(Mishne, e.g. Figure 1 are code snippets or code entities)

As per Claim 18: Regarding,
18.    The computer-implemented method of claim 15, wherein the search query comprises one or more keywords.
(Mishne, e.g. Table 2, in p. 16, column of Query)

As per Claim 19: Regarding,
19.    The computer-implemented method of claim 15, wherein the search query comprises one or more keywords and one or more code points of interest.
(Mishne, e.g. Table 2, in p. 16, column of Query)

As per Claim 20: Regarding,
20.    The computer-implemented method of claim 19, wherein the code points of interest comprise code entities or lines of code.
(Mishne, e.g. Figure 1 are code snippets or code entities, where it given the example with instruction line number)

As per Claim 24: Regarding,
24. (New) The computer-implemented method of claim 1, further comprising:
ranking the determined keywords based on a frequency that the keyword appears in the
first code entity.
(See Mishne, p. 4, left column, e.g. “…  ranking the results based on the number of snippets
that correspond to each specification.”)

As per Claim 25: Regarding,
25. (New) The computer-implemented method of claim 1, further comprising:
parsing a source definition of the identified first code entity, and using at least some tokens
or references to the second code entity to select keywords related to the identified first code entity.
(See in Kim Figure 1, and the search engines given in Figure 2, and 3, the code segment input as   and using the standard Java parsing, p. 949)


C. Ground 2 Rejection
Claims 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mishne et al., “Typestate-Based Semantic Code Search over Partial Programs”, 2012, ACM, 20 pages, in view of Kim et al., “FaCoY – A Code-to-Code Search Engine”, 6-2018, ACM, pages 946-957, and further in view of  Hogue, USPAT No. US 7587387 B2.
As per Claim 3: Regarding,
3.    The computer-implemented method of claim 2, wherein one or more of the code snippets comprise multiple non-contiguous portions of code.
Mishne discloses code snippets as program in Figure 1. Kim shows definition of continuous code segment (p. 948)
But do not explicitly mention multiple non-contiguous portions of code.

Hogue disclose a code snippet comprise multiple non-contiguous portions of code (See Hogue, col. 12:22-27, “Each snippet may include one contiguous portion of text or a plurality of non-contiguous portions of text from the respective source”
It would be obvious to an ordinary skill in the art before the effective filing of the application to include non-contiguous portions of Hogue to the search query of Mishne and of Kim for a conforming to results provided to the search performance.

As per Claim 16: Regarding,
16.    The computer-implemented method of claim 15, wherein the candidate items 
comprise code locations, the code locations comprising locations in one or more code files.
Mishne discloses code search as with candidates (e.g. p. 18: in right column: “The candidate code snippets, initially obtained by textual search, undergo several transformations aimed at generating candidates that match the signature provided by the user.” ). In the search results provides code files or code snippets as of Figure 1, p. 3 or in accordance to sec, Search Results, p. 12-13. And Kim shows the candidate as code indexes in Figure 3.

Mishne and in view of Kim do not explicitly mention the candidate items comprise code locations, the code locations comprising locations.
The claimed language is mere information that is updated to the user provided in its signature, and the signature might be specified by Users with locations.

Hogue  discloses the candidate items (i.e. Fig. 6, Fig.7) where to consider the search candidates in Figs 6-7 are code snippets, then Figs. 6-7 disclose, candidate items comprise code locations, the code locations comprising locations, the texts given in the research result candidates which comprise the location URLs where the results located.
It would be obvious to an ordinary of skills before the effective filing to further includes the code locations as in the manner of Fig.6-7 of Hogue in the code snippets of Mishne and Kim, where with the locations in the code would be the information to the user where to get the search results when needed.


D. Ground 3 Rejection
Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mishne et al., “Typestate-Based Semantic Code Search over Partial Programs”, 2012, ACM, 20 .
As per Claim 6: Regarding,
Mishne in view of Kim disclose a search engine, 
6.    The computer-implemented method of claim 1, wherein the search comprises [a multimodal search] 

of candidate items comprising at least two different types, the two different types comprising code locations, code entities, code snippets, or code paths.
For example, in Mishne, the candidate item is built based on past-equivalent states and future-equivalent states as in sec. 5.2, and Kim is based on indexes as in Figure 3,
But do not mention, multimodal search. However, Multimodal search is well-known in the art, it is commonly used in Google search engine provided with executed symbols such as, 
    PNG
    media_image2.png
    24
    119
    media_image2.png
    Greyscale
.
Zagoris et al., discloses such a feature of 
Multimodal search 
See Figure 2 with a search engine that provide search using multimodal which is as being available and well-known.
Therefore, it would be obvious to an ordinary of the art before the effective filing to include “multimodal search of Zagoris into the search mechanisms of Mishne and Kim for utilizing the availability.
As per Claim 23: Regarding,
23.    The computer-implemented method of claim 15, wherein the search comprises a multimodal search of candidate items comprising at least two different types, the two different types comprising code locations, code entities, code snippets, or code paths.
(See the rationale provided in claim 6 above)


E. Ground 4 Rejection
 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mishne et al., “Typestate-Based Semantic Code Search over Partial Programs”, 2012, ACM, 20 pages, 
in view of Kim et al., “FaCoY – A Code-to-Code Search Engine”, 6-2018, ACM, pages 946-957, and further in view of Cade Metz, “AI Is Transforming Google Search. The Rest of the Web Is Next”, 2016, retrieved from https://www.wired.com/2016/02/ai-is-changing-the-technology-behind-google-searches/, 5 pages.
As per Claim 21: Regarding,
Mishne et al in view of Kim disclose
21.    The computer-implemented method of claim 15, further comprising training one or more neural network encoders to produce an embedding for the search query and one or more of the candidate items.
As discussed in rationale provided in claim 1, and claim 9, but does not mention
neural network encoders.
Cade Metz discloses neural network encoders (See prior title, see in p. 2) as used in the Google Search engine.
It would be obvious to an ordinary of skills in the art before the effective filing to include neural network encoders into the search engine of Mishne in view of Kim for adapting the up-to-date technology.


F. Ground 5 Rejection
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mishne et al., “Typestate-Based Semantic Code Search over Partial Programs”, 2012, ACM, 20 pages, 
in view of Kim et al., “FaCoY – A Code-to-Code Search Engine”, 6-2018, ACM, pages 946-957, and further in view of Hjaltason et al., “Index-Driven Similarity Search in Metric Spaces”, 2003, ACM, pp. 517-580.
As per Claim 22: Regarding,
Mishne et al in view of Kim disclose
22.    The computer-implemented method of claim 15, wherein the similarity is measured using a distance metric.
As provided in the rationale of claim 15 for Similarity measure.
But Mishne et al in view of Kim do not disclose measured using a distance metric.
Hjaltason discloses similarity is measured using a distance metric (See in p. 517, e.g. “we focus on methods for similarity search that make the general assumption that similarity is represented with a distance metric d.”)

It would be obvious to an ordinary of skills in the art before the effective filing to include measured using a distance metric of Hjaltason into the Similarity measure of Mishne in view of Kim for conforming to the availability in data searching technology.

	-------------------------------------------------------------- 


(2) Response to Argument
Response to Appellants’ section B. Ground 1 rejection, 
(a) Independent claim 1 
Appellants submitted that the claim 1 recites inter alia, identifying a first code entity in a first portion of source code, the first code entity comprising a logical division of the source code and then determining one or more keywords for a second code entity, the second code entity comprising a logical division of the source code, wherein the identified first code entity refers to the second code entity, the determined keywords of the second code entity being associated with the first code entity. 

It should be noted that the above recitation is addressed in the Kim reference, in combined with Mishne, where Mishne is originally used to address search query and search results recited in the claims, where Kim is applied to address above deficiencies. Therefore, it appears that Appellant’s Brief stands for the following submissions in accordance to claim 1 with the above recitation:
i. Appellants submits that the cited references Mishne and Kim, alone or in combination, do not provide such indirect search strategy, especially for identifying related code fragments, there is no description or suggestion in Kim that one code fragment "refers to" another code fragment, and the referred to code fragment is then used to identify keywords to be associated with searching for source code related to the first code fragment.
ii. Appellant submits that the first code entity is the part identified in a portion of the source code, and the first code entity refers to the second code entity. The keywords determined for the second code entity are associated with the first code entity. Kim merely explains the problem that textual similarity is not sufficient to detect fragments that have similar behavior; Kim creates indexes to map to function, the mappings do not provide any description of a first code entity referring to a second code entity. Any relationships are inferred from the mappings, and there is no first code entity that refers to any second code entity in the disclosure of Kim.

i. For the combination of Mishne and Kim, Examiner would like direct to the Kim for the claimed recitation as above, especially for the Kim to address the first code entity is the part identified in a portion of the source code, and the first code entity refers to the second code entity, in the broad manner in light of the specification.
It should be noted that Mishne is primary reference which is applied to address receiving a search query comprising a code entity search criteria.  Mishne also provides to construct a search index for snippets, and the snippets are typically entire method, or entire classes, etc., and the returned results are among the snippets that match with search queries (See in Mishne sec. 2 - Overview, pages 3-4). Mishne is used as a reference, originally, to address the claimed recitations before amending by adding the second code entity. Although making a connection with second code entity in the amendment, the claim is merely to result for the search a set of source code related to the first code. Thus, the identification with the second code entity does not change the outcomes as resulted from establishing search queries, where the search queries are mere text formations of users.  With the Kim’s approach, it addressed a correlation of code entities, resulting from performing keywords in search queries, and revealing that, it is unnecessarily in the Mishne for with a second code entity when all of the result items are code snippets whether if being referred in the first code entity or not, it is just depends on the constructed keywords made by user in search queries; that is, it is a conformance result of all search engines. Thus, the combination is required to address a deficiency because the deficiency does not require any high-level technique, or the skills to resolve. In another word, the combination of Mishne and Kim meets the guide-line of KSR. Therefore, Appellants’ argument of Mishne and Kim in combination for lacking of any suggestion or for having a gap in the first 
	ii. On the other hand, Kim is added to address the deficiency, particularly, Kim addresses the recitation of identification of the portions of the source code, where the first code entity refers to the second code entity. Kim addresses the keywords determined for the second code entity are associated with the first code entity.
At first, Kim discloses the language of the claim 1 as reciting for first code entity comprising “a logical division” of the source code, and the second code entity comprising “a logical division” of the source code. In light of the specification (text [0056]), it stated code entity may be a reference to “any logical division” (emphasis added). 
So, code entity is an open-ended term including a class, a function, modules, any callable unit of source code, and keywords are associated with code, etc. Then, in p. 947, Kim Figure 1(a) with the code snippet “public String getHash(final String password)” meets the first code entity in light of the specification, because it is the function “getHash”, a logical division as of the claim.  
In the meantime, Kim with the paragraph, started with “To statically identify the code fragments above as semantically similar, a code-to-code search engine would require extra hint….”, in right column, of Kim p. 947 and continued to the top portion in the left column of page 948 (hereinafter: para. 1) , as well as ‘Q&A’ in Figure 2, and ‘Code Query’ in Figure 3 (page 948), they are altogether showing the discussions about  ‘key words’ which infer the relationships in the generation of search queries.  Within Figure 1, the Figure 1(a) would be able to identify the code fragment of Figure 1(b), which is a result in the search, and Figure 1(b) is “public static String encrypt(String message)”, and it meets the recitation second entity because function “encrypt”. Thus, using semantical similarity for construction of “key word” is among strategies for searching second code entities which are referred within the first code entities or similarity. See Kim, 3 Approach, page 948.
 “FaCoY takes a code fragment from a user and searches in a software projects’ code base to identify code fragments that are similar to the user’s input. Although the design of FaCoY is targeted at taking into account functionally similar code with syntactically different implementations, the search often returns fragments that are also syntactically similar to the input query.” (hereinafter para. 2)

Therefore, Kim discloses the claimed recitation of first code entity refers to the second code entity and the keywords determined for the second code entity are associated with the first code entity. 
It should be noted that the “keyword” and “refer” in the claim, as argued by Appellants, giving in the specification, are as a token, a reference to other code entities in the source body as potential keywords (Spec: [0007], [0009], [0059]). 
By given in light of the specification, Kim in the para. 1 includes a portion, “[T]hus, given the code example of Figure 1(a), the system will detect similar code fragments by matching not only tokens that are syntactically3 similar to the ones in this code fragment (i.e., gethash, messagedigest, and converttohex), but also others similar to known related tokens (e.g., base64encoder, encrypt, etc.). Such a system would then be able to identify the code fragment of Figure 1(b) as a semantically similar code fragment (i.e., a semantic clone)” (Seen in right column of page 947, last lines, to left column in  948). The portion mentions “token”; it also has relationships as identified in the code snippet of Figure 1(a) with “Messagedigest” and among other calls and references found in the code snippet of Figure 1(b). 
In another word, code snippet of figure 1(a) refers to a code snippet Figure 1(b), by relationships with matching token, and a search result, with given key-words constructed by users for searching the referred code snippets in wishing a semantically similar code segment. 


(b) Dependent claims 11 and 12. 
- In claim 11, it recites “where the search is personalized based on the past activities of the user”, Appellants argue the Office Action alleged Mishne disclosing the recitation of claim 11 by given Figure 3 and 7 without any further explanation.
Examiner’s response: 
Examiner would submit that during the prosecution before appeal, Applicant has not raised any rebuttal for claim 11 before appeal. It should be noted that Claim 11 depends on claim 9, the recitation of claim 11 is as a part to include and found in Mishne’s search results.
At best, based on the Appellants’ support for “where the search is personalized based on the past activities of the user” in the specification page 47, [0143], in light of the specification, the search the claimed recitation as gathered on a personal level, such that only a user's own
interactions influence rankings in some embodiments. 
Mishne is applied to the claimed recitation.  Figures 3, 7, and k-past abstraction describe similarly user interactions including ranking. Examiner finds that the claimed recitation is based on a generic statement without forming a functional structure or functionality to perform, then Examiner finds that such discussions of Figure 3, 7, definition of k-past abstraction are for a user to construct search queries, ‘i.e. personal’ and ‘past activities’; and with further discussion of history in section 6.2, Search Results, p. 12-13 having the inclusion of “Ranking” in p. 13, it reads on the claimed recitation of claim 11.
Therefore, Mishne with teaching from k-past, given with generated DFA as histories as of the Figures, especially with Figure 3 or figure 7, and ranking, would interpret the claim 11, 

- In Claim 12, it recites “selecting result items to return based on increasing a measure of diversity in the set of result items”, Appellants submit Section 6.2 (of Mishne) has absolutely no reference to increasing a measure of diversity, and instead only focuses on ranking results based on their support and probability without regard to diversity much less increasing diversity.
Examiner’s response:
It should be also noted that during the prosecution before appeal, Applicant has not raised any rebuttal for this claim 12 before appeal. At best, based on the Appellants’ support for the recitation of claim 12 in the specification page 47, [0144], where in the paragraph [0144] it is for “[a] set of search results may be ranked by diversity criteria.  Diversity criteria include any metric of similarity between search results which may be used to ensure a diverse range of search results”. Mishne is applied to the claimed recitation.  Interpret “selecting search items” as it reads on increasing search query extracted from the search path in the Mishne, and “to return” is the returned results based on a similarity measure which is ranked. For example, Mishne, at first, in sec, 6.1, in p. 12, left column, mentioned a similarity mesure, and in the search path, e.g. in Figure 8 (p. 9) it shows the merge of search, and Figure 11 (page 12) it shows the history of search b to include the history of search a. 
Therefore, Mishne, with teaching “measure similarity”, and showing ranking (in p. 13) as discussed in the search result of section 6.2, including the merge of search histories, does not provide the search for less increasing diversity, it instead provides diversity since the returned search result covers the past search history. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
TTV
March 7, 2022
/Ted T. Vo/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        
Conferees:
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191       

                                                                                                                                                                                                 /EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.